Citation Nr: 1315702	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  08-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for an eye disability, claimed as due to asbestos exposure and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1960 to August 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  In his April 2008 VA Form 9 (substantive appeal), the Veteran requested a hearing before the Board.  In a statement received in May 2009, he withdrew such request.  In November 2009, February 2011 and July 2012, the case was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's claimed lung disability (bilateral pleural lipomatosis) was not manifested in service, and the preponderance of the evidence is against a finding that such disability is related to his service, to include as due to exposure to asbestos therein.

2.  The Veteran's anisometropia, amblyopia, presbyopia, hyperopia, and astigmatism, of themeselves, are refractive errors that are congenital and developmental in nature; and are not shown to have pathology superimposed from disease or injury in service.  

3.  Maculopathy, meibomitis, blepharitis, allergic conjunctivitis, cataracts and glaucoma were not manifested in service and a preponderance of the evidence is against a finding that such eye disabilities are related to the Veteran's service, including as due to exposure to asbestos therein, or to have been caused or aggravated by a service-connected disability.





CONCLUSIONS OF LAW

1.  Service connection for a lung disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  Service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.9 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In December 2006, prior to the initial adjudication of his claim, the Veteran was provided a notice letter that advised him of the evidence necessary to substantiate his claims for direct service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  In accordance with the Board's July 2012 remand, later that month, an additional notice letter was sent to the Veteran.  The more recent notice letter again explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing; it further informed him of disability rating and effective date criteria, and provided notice specific to a claim of secondary service connection.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  While complete notice was not provided prior to the initial adjudication of the eye disability claim, the matter was readjudicated following complete notice in a March 2013 supplemental statement of the case (SSOC), curing the notice timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent, available postservice treatment records have been secured.   The Veteran has advised VA that he is in receipt of Social Security retirement (not disability) benefits.  The Veteran requested that records from Alameda Naval Hospital be secured and advised that from 1994 to 1997 he was treated at St. Agnes Medical Center for "asbestos/breathing"-related issues.  Regarding the treatment records from Alameda Naval Hospital, the record reflects that this facility was closed in 1996.  The RO contacted the National Personnel Records Center (NPRC) in an attempt to secure records from that facility, and was advised that all records for the Veteran had been previously provided to the RO [in March 2006].  [A March 2013 Memorandum includes a finding of unavailability of the Veteran's records from Alameda Naval Hospital.]  The RO attempted to secure the records from St. Agnes Medical Center.  In March 2010, St. Agnes Medical Center advised the RO that the Veteran's records had been destroyed (explaining that, by law, they are required to hold records for only ten years and that any records that are older than ten years are destroyed.  

In April 2010, the Veteran identified Dr. G.S., as a private pulmonologist who treated him for a lung condition in the early 1980s and late 1990s.  After he provided a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the VA (Authorization), for the release of his treatment records, the RO promptly mailed a request to Dr. G.S. for a copy of such records.  The Veteran was simultaneously advised that although VA had requested a copy of his treatment records from Dr. G.S., it remained his responsibility to see that VA received them as such records were not evidence kept by VA, military or any other federal government agency.  In February 2011, the Board noted that Dr. G.S. did not respond to VA's April 2010 request and instructed the RO to make another attempt to secure a copy of the Veteran's treatment records.  Accordingly, another Authorization was mailed to Dr. G.S.  The Veteran was again advised that although VA had requested a copy of his treatment records from Dr. G.S., it remained his responsibility to see that VA received them as such records were not evidence kept by VA, military or any other federal government agency.  Dr. G.S. did not respond to VA's repeat request for the Veteran's records; and the Veteran has taken no action to ensure that VA receives such records.  As VA has no means to compel a response from Dr. G.S., the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claims is required to comply with VA's duty to assist.  

The RO arranged for VA examinations in December 2006 and in March 2010.  In July 2007, the Veteran requested another VA pulmonary/respiratory examination (alleging that the December 2006 examiner was "unprofessional in the manner that he conducted the exam," and was not a pulmonary doctor).  However, a review of the December 2006 VA examination report did not find anything suggesting that it was completed with bias or lack of professionalism.  It is also not shown that the examiner (who is a specialist in internal medicine) lacks the expertise to render the opinion provided.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995).

A layperson is generally not capable of opining on matters requiring medical knowledge.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lung Disability

There is no specific statutory guidance regarding asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual)(amended December 13, 2005), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Veteran's DD 214 shows that he served in the U.S. Navy as a ship pipefitter.  His service treatment records are silent for any complaints, findings, treatment, or diagnoses related to the lung and chest.  Chest X-rays in August 1960, February 1961, and in March 1963 were essentially negative.  On August 1960 service entrance and July 1964 service separation physical examinations, the Veteran's chest and lung were normal on clinical evaluation.  

VA treatment records show a diagnosis of shortness of breath and pulmonary function tests starting in October 2000.  

An April 2001 report of VA examination (in connection with a pension claim) shows the Veteran reported a two year history of recurrent problems with shortness of breath with physical effort and occasional wheezing in the chest.  He was treated with inhalers (which he uses rather frequently) which improved his shortness of breath.  A chest X-ray showed marked pleural thickening, right lateral chest wall.  The diagnosis was right chest pleural thickening, etiology undertermined.  

VA treatment records show that in July 2003the Veteran sought emergency room care for complaints of shortness of breath and chest discomfort (he reported a 1 month history of chest cold and cough with white mucus).  Upon review of his chest CTs which showed "significant pleural thickening on the right", the examiner noted no significant change from prior tests and "convincing evidence that the pleural process is fat."  In September 2003, a consulting surgeon reviewed the Veteran's chest CT and noted that findings of unilateral right sided pleural thickening and an associated mass on the right anterior chest wall were "most likely only fat."  

A June 2004 treatment report notes that the Veteran has chest CTs which are suggestive of pleural thickening of lipomatosis.  The assessment was pleural thickening due to lipomatosis.  

On December 2006 VA respiratory examination, the Veteran recalled being told during VA treatment in 2003 that an X-ray abnormality in his chest was consistent with asbestos related lung disease.  The examiner reviewed the 2003 VA treatment records and noted that the Veteran was being seen "for the possibility of identifying a chest mass which was incidentally found on a chest radiograph."  In July 2003, a linear scar was seen on the right lower lung; a VA radiologist found "there was convincing evidence that was pleural fat."  The Veteran had a history of cough but did not have bronchospastic disease, require airway stabilization, or need intravenous or oral steroids.  The 2003 records showed that "many radiographs and CT [computed tomography (CT)] studies" "definitively" showed "that the abnormality was in fact not pulmonary or mediastinal but in fact pleural lipomatosis.  There were no calcifications seen and no mediastinal or hilar adenopathy.  No pulmonary masses or consolidative infiltrations were seen."  The examiner noted that, since then, the Veteran "has had no changes in any of the radiographs and there has been no evidence to date that any asbestos related disease has existed."  As further support for the finding that the Veteran's condition was not related to pulmonary asbestosis, the examiner noted numerous pulmonary function studies, including in August 2003, which revealed mild restrictive disease with a normal DLCO (Diffusion Capacity of the Lung for Carbon Monoxide) secondary to obesity and other (earlier) pulmonary function studies which were normal.  The diagnosis was bilateral pleural lipomatosis.  The examiner opined:  

[The Veteran] has had some exposure to asbestos while a pipe fitter in the service.  Although he had a plain radiograph and later CT demonstrating bilateral pleural thickening, this is low attenuation and consistent with fat and certainly not representative of calcific changes commonly seen with asbestos related lung disease.  In addition, the veteran's pulmonary function studies have routinely been either normal or suggesting mild restrictive disease, possibly relating to his obesity.  More importanly, the diffusing capacity has been negative suggesting no interstitial lung disease commonly associated with asbestos related lung disease.  I am quite certain that [the Veteran] does not have pulmonary asbestos.  The radiographic abnormality while less common has been appropriately explained as fatty collections seen elsewhere in this individual including the upper chest, upper lung, liver and are not related to any pathologic disease process whatsoever.  

An August 2008 VA pulmonary consultation report notes a finding of dyspnea likely due to obesity.  

April 2009 VA treatment records show treatment for pneumonia.  Benign pleural lipomatosis, with no interval change, was noted on chest CT scan in April 2009.  It was further noted that 7 chest CTs had been performed to follow this benign finding since an initial CT scan on May 2, 2000, and that the appearance had not changed.  

January 2013 VA treatment records show the Veteran sought treatment for a 3 day history of cough productive of yellow mucus and some increase in wheezing.  He reported using inhalers and having a history of asbestosis.  

It is not in dispute that the Veteran has a lung disability; bilateral pleural lipomatosis has been diagnosed.  Because he served aboard a U.S. Navy ship as a pipe fitter in the 1960's, it is likely (and has been conceded) that his shipboard duties involved exposure to asbestos.  What must still be shown to establish service connection for bilateral pleural lipomatosis is that such disability is related to his service/asbestos exposure therein.  The Veteran's STRs, including his service separation examination report and report of medical history do not mention bilateral pleural lipomatosis (or any respiratory disability or complaints).  Accordingly, service connection for bilateral pleural lipomatosis on the basis that such disability became manifest in service and persisted is not warranted.

Regarding whether the Veteran's bilateral pleural lipomatosis is otherwise related to his service, none of the extensive treatment records associated with record relates such disability to his service/exposure to asbestos therein.  The treatment records are silent for any opinions regarding the etiology of the disability; and are not material evidence in this matter. 

The only medical opinion in the record that addresses the question of whether the Veteran's bilateral pleural lipomatosis is related to his service, including as due to his exposure to asbestos therein, is the report of a December 2006 VA respiratory examination wherein the examiner opined "there has been no evidence to date that any asbestos related disease has existed."  The examiner explained that "[t]he radiographic abnormality while less common has been appropriately explained as fatty collections seen elsewhere in this individual including the upper chest, upper lung, liver and are not related to any pathologic disease process whatsoever."  As further support for the opinion that the Veteran's condition is not related to asbestosis, the examiner noted numerous pulmonary function studies which revealed mild restrictive disease with a normal DLCO secondary to obesity and other (earlier) pulmonary function studies which were normal.  Because the VA examiner's opinion contains a complete description of the Veteran's pulmonary complaints/findings, was based on a thorough review of the medical evidence of record, includes a detailed explanation of rationale (with citation to factual data), and identifies an alternate nonservice-related etiology for the lipomatosis, the Board finds the opinion probative evidence in the matter.  As there is no competent evidence to the contrary, it is persuasive.

Eyes

Regarding the eye disability claim, refractive error is a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable regulation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.)  However, service connection may be granted for disability due to aggravation of a congenital abnormality from superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel has also held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  Thus, in the absence of superimposed disease or injury, refractive error of the eyes, including myopia, presbyopia and astigmatism may not be service-connected, even if visual acuity decreased in service, as such are not diseases or injuries within the meaning of applicable legislation.  

The Veteran's STRs show that his eyes were normal on August 1960 service entrance physical examination.  His visual acuity was 20/20 in the right eye and 20/25 in the left eye (corrected to 20/20 by pinhole).  It was noted in his April 1960 report of medical history that he required glasses for reading.  In December 1962, the Veteran complained of blurry and fading vision when he did close work, and of periodic headaches.  In September 1963, it was noted that he had not been given glasses when examined at Subic Bay in December 1962 because they were unable to adequately correct his left eye.  Thus, the Veteran was referred to the USNH Oakland ophthalmology for eye refractions.  On examination in October 1963, the impression was refractive amblyopia which was probably congenital and not representative of any active disease process.  In February 1964, he had replacement glasses prescribed.  On July 1964 service separation physical examination, his visual acuity was 20/20 in the right eye and 20/40 in the left eye (corrected to 20/20 by pinhole); this was not considered disqualifying.  

A November 1996 "Agreed Medical Examination" report notes a history of right eye injury.  The report states that the Veteran "had some sort of metallic foreign body in his right eye, circa 1981-1982, removed at what was probably the California Eye Institute."  

A January 1998 report of VA optometry consultation notes that the Veteran was a welder and had a history of trauma due to FB OU (foreign body, both eyes) and surgery for FB removal.  The assessment was presbyopia and suspected glaucoma; he was given an updated prescription for glasses.  Subsequent VA optometry records show similar findings.  

VA outpatient treatment records include an April 2001 routine eye examination report which shows findings of bilateral age-related maculopathy, dry eye, cataract, meibomianitis, and presbyopia/hyperopia/astigmatism.  

May 2002 optometry consultation note shows an assessment of bilateral mildly visually significant early cataracts, refractive error and presbyopia, meibomitis/blepharitis and bilateral allergic conjunctivitis.  

In December 2006, the Veteran reported for a full glaucoma eye examination, complaining that his vision blurred when he was reading or looking at the computer.  After a full examination, the following were assessed: normal tension glaucoma suspect in both eyes; diabetes without retinopathy in both eyes; cataracts in both eyes; and refractive amblyopia in the left eye.  Subsequent VA optometry consultations show similar findings.  

A September 2009 optometry record notes findings of mild (not visually significant) cataracts in each eye and refractive error.  It was noted that the optic nerve appeared stable compared to 2005 photos; there were average corneal thickness, normal visual fields and robust nerve fiber layer in each eye.  

On September 2010 optometry consulation, it is noted that the Veteran had a family history positive for glaucoma and blindness.  Mild bilateral dry eye was noted on December 2010 eye examination.  

On March 2010 VA eye examination, the Veteran complained of blurry vision even with glasses and itchy, watery eyes relieved with Zaditor eye drops.  He reported a history of always having a somewhat weaker left eye since a very young age and experiencing a "flash burn" in both eyes in the 1960s while serving in the Navy.  He recalled being treated with eyedrops and recovered fully.  On examination, the Veteran's best corrected vision was 20/20 in the right eye and 20/40 in the left eye, confrontation visual fields were full in both eyes, pupillary examination was equal round and reactive to light, and external examination was normal bilaterally.  Slit lamp examination showed normal conjunctiva, cornea, anterior chamber and iris and trace nuclear sclerotic cataract in each eye.  On dilated fundus examination, there was a clear view to the fundus with mild optic nerve head cupping at .5 vertically and horizontally in each eye.  The macula, vessels and periphery were normal and there was no evidence of retinal hemorrhages, exudates, or microaneurysms in either eye.  The impression was diabetes mellitus with no diabetic retinopathy, left eye amblyopia, anisometropia, possible mild optic nerve head cupping, hyperopia, presbyopia, and no evidence of residual injury from any prior injuries.  The examiner noted that the Veteran has a "congenital condition called anisometropia which has led to amblyopia, although it is mild in the left eye."  The examiner further noted that there is no doubt the Veteran had had this condition since birth or early childhood (and no specific treatment for the amblyopia is available or necessary at this point.)  Finally, the examiner noted that the Veteran has age-related cataracts which are mild and need no treatment.  

The Veteran argues that he has an eye disability steming from his service in the U.S. Navy as a welder because as he was constantly exposed to heat and light from the torches that they used, and to asbestos.  Although the Veteran reports sustaining flash burns to both eyes in service, such injuries are not noted in the STRs and his reports are deemed self-serving and not credible.  Weighing against the credibility of the account (in addition to the absence of notation in service or at separation) is that such injuries are not mentioned on eye examinations prior to 2010.  Presumably, a history of such injuries would have been noted on eye examinations in the interim.  Significantly, the Veteran has also reported that, during service, he was treated with eye drops and recovered fully.  The record does show that the Veteran had foreign bodies removed from each eye in 1981 or 1983; thus, it shows he sustained bilateral eye injuries many years after his service discharge.  The March 2010 examiner found that there was "no evidence of residual injury from any prior injuries."  

The Veteran's refractive error (anisometropia, amblyopia, presbyopia, hyperopia, and astigmatism) itself is considered a developmental defect and not a compensable disability (in the absence of superimposed pathology).  See 38 C.F.R. § 3.303(c).  Consequently, service connection for the refractive error is not warranted. 

What remains to be addressed is whether in the absence of manifestation in service or continuity since, the Veteran's acquired eye pathology (maculopathy, meibomitis, blepharitis, allergic conjunctivitis, cataracts and glaucoma) may somehow otherwise be related to his service.  The record shows that the Veteran's maculopathy and cataracts are considered to be age related.  No competent evidence in the record relates them to service.  They were not manifested in service and the Veteran has not submitted any evidence that they might be related to service.

The Veteran has also argued that his eye disability is related to his diabetes mellitus.  Notably, diabetic retinopathy has not been diagnosed.  Further, inasmuch as service connection for diabetes mellitus has been denied (see April 2009 rating decision), his secondary service connection theory of entitlement lacks legal merit.  38 C.F.R. § 3.310(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).]

The Veteran is a "layperson," and lacks the medical knowledge and training to offer probative opinions in these matters.  While a layperson may be competent to observe respriatory difficulty and changes in visual acuity/reductions in field of vision, the diagnosis and etiology of specific lung and eye disabilities are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature that support his allegations.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's lung and eye disabilities are related to his service, to include as due to exposure to asbestos and welding torch trauma therein.  Hence, the benefit of the doubt doctrine does not apply; the appeal in these matters must be denied.


ORDER

Service connection for a lung disability, to include as due to asbestos exposure, is denied.

Service connection for an eye disability, to include as due to asbestos exposure, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


